                                                                      Case 2:17-cv-02653-RFB-CWH Document 37 Filed 04/30/19 Page 1 of 3


                                                                 1    Ann-Martha Andrews, SBN 7585
                                                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                 2
                                                                      2415 East Camelback Road, Suite 800
                                                                 3    Phoenix, Arizona 85016
                                                                      Telephone: (602) 778-3700
                                                                 4    Ann.Andrews@ogletreedeakins.com
                                                                 5
                                                                      Attorneys for Defendant Aetna Life Insurance Company
                                                                 6
                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                 7
                                                                                                FOR THE DISTRICT OF NEVADA
                                                                 8
                                                                 9
                                                                      SONDRA WILLIAMSON,                             No. 2:17-CV-02653-RFB-CWH
                                                                 10
                                                                 11                        Plaintiff,
                                                                 12                                                  STIPULATION TO EXTEND
                           2415 East Camelback Road, Suite 800




                                                                             vs.                                     PLAINTIFF’S DEADLINE TO FILE
                                                                 13
OGLETREE, DEAKINS, NASH,




                                                                                                                     THE MOTION FOR FEES
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                 14   AETNA LIFE INSURANCE                           (Second Request)
                                      (602) 778-3700




                                                                      COMPANY, as Claims Administrator for
                                                                 15   the Bank of America Long-Term
                                                                 16   Disability Plan; DOES I through V; ROE
                                                                      CORPORATIONS I through V, inclusive,
                                                                 17
                                                                                            Defendants.
                                                                 18
                                                                 19
                                                                 20          Plaintiff Sondra Williamson and defendant Aetna Life Insurance Company stipulate

                                                                 21   and request the Court to extend the plaintiff’s deadline to file any motion for attorneys’

                                                                 22   fees and non-taxable expenses by 7 days, from Tuesday, April 30, 2019 through and

                                                                 23   including Tuesday, May 7, 2019. As recently as this morning, the parties continue to

                                                                 24   engage in settlement negotiations and the extension may eliminate the need for a fee

                                                                 25   application, thus preserving the parties’ and the Court’s resources.

                                                                 26
                                                                 27
                                                                 28
                                                                      Case 2:17-cv-02653-RFB-CWH Document 37 Filed 04/30/19 Page 2 of 3



                                                                  1          The parties certify that this stipulation was made in good faith and not for the

                                                                  2   purposes of delay.

                                                                  3          DATED this 30th day of April 2019.
                                                                  4
                                                                       LAW OFFICE OF JULIE A. MERSCH OGLETREE, DEAKINS, NASH, SMOAK &
                                                                  5                                  STEWART, P.C.
                                                                  6
                                                                       By:     /s/ Julie A. Mersch                By:      /s/ Ann-Martha Andrews
                                                                  7           Julie A. Mersch                             Ann-Martha Andrews
                                                                              100 East Bridger Avenue                     2415 East Camelback Road, Suite 800
                                                                  8
                                                                              Las Vegas, Nevada 89101                     Phoenix, Arizona 85016
                                                                  9
                                                                              Attorneys for Plaintiff Sondra              Attorneys for Defendant Aetna Life
                                                                 10           Williamson                                  Insurance Company
                                                                 11
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                 13
                                      (602) 778-3700




                                                                 14
                                                                 15          IT IS SO ORDERED.
                                                                                                         UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                 16
                                                                 17                                                    May 1, 2019
                                                                                                         DATED:
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                   2
                                                                      Case 2:17-cv-02653-RFB-CWH Document 37 Filed 04/30/19 Page 3 of 3



                                                                  1                                CERTIFICATE OF SERVICE

                                                                  2         I hereby certify that on the 30th day of April 2019, I electronically transmitted the

                                                                  3   attached document to the Clerk’s Office using the CM/ECF System for filing and

                                                                  4   transmittal of a Notice of Electronic Filing was sent to the following CM/ECF registrant:

                                                                  5         Julie A. Mersch, Esq.
                                                                  6         Law Office of Julie A. Mersch
                                                                            100 East Bridger Avenue
                                                                  7         Las Vegas, NV 89101
                                                                            jam@merschlaw.com
                                                                  8
                                                                            Attorneys for Plaintiff Sondra Williamson
                                                                  9
                                                                 10
                                                                 11   /s/ Elizabeth Linville
                                                                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                 13                                                                                        38342885.1
                                      (602) 778-3700




                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                   3
